Citation Nr: 1745672	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to rating in excess of 50 percent for adjustment disorder with mixed anxiety and depression.

2.  Entitlement to rating in excess of 30 percent for migraine headaches.

3.  Entitlement to total disability rating for individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Gregory M. Rada


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 2006 to December 2006, Army National Guard from January 2008 to April 2008, and the Army from February 2009 to February 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2017 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2017, the RO denied a clear and unmistakable error (CUE) claim regarding a rating decision in October 2014 concerning an evaluation of migraine headaches.  The Veteran has filed a notice of disagreement.  A review of the electronic record reflects the RO's acknowledgement of the notice of disagreement.  It appears that the claim is being processed and therefore the Board will refrain from a remand for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



The Board finds that the Veteran's claim for an increased rating of migraine headaches and the CUE claim are inextricably intertwined.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's adjustment disorder with mixed anxiety and depression manifested with social and occupational impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  Total impairment has not manifested.

2.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the requirements for an evaluation of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9440 (2016).

2.  The requirements for an evaluation higher than 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 8100 (2016).

3.  The criteria for an award of TDIU on a schedular basis have been met from August 21, 2012, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA provided the Veteran with a notice letter in October 2016.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in November 2016.

In light of the foregoing, the Board will proceed to the merits of the Veteran's appeal.



Increased Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 
38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that the Veteran originally filed a claim for PTSD in March 2013 and his private examiner has recently diagnosed him with PTSD.  However, he was diagnosed by a VA examiner and service-connected with adjustment disorder with mixed anxiety and depression.  In any event, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (stating that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels).  In this case, as there is no medical evidence finding otherwise, all psychiatric symptomatology will be attributed to the service-connected adjustment disorder with mixed anxiety and depression.

Rating Criteria

Adjustment Disorder with Mixed Anxiety and Depression

A 50-percent evaluation will be assigned for a mental disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9440.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at117.  Thus, the Board will consider all psychiatric symptomatology when assessing the ratings.

VA adopted the Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-5) effective for claims certified on or after August 4, 2014, as here.  Unlike its predescessor, DSM-IV, the current version does not consider Global Assessment of Functioning (GAF) scores.  As such, these will not be considered in the instant analysis.


Facts and Analysis

The Veteran is currently rated at 50 percent for adjustment disorder with mixed anxiety and depression.

The Veteran was afforded a VA examination in May 2015.  The examiner determined his mental disorder manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  His symptoms included depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  He denied auditory or visual hallucinations other than flashback phenomena.  He was logical, coherent, and his cognitive functioning was intact.  He had recently broken up with his fiancé and kept in contact with his mother.  The examiner opined that the Veteran had significant occupational and social impairment as a result of adjustment disorder, but it was less likely than not that he was unemployable solely as a result of his adjustment disorder.  The fact that he had held two jobs in the past two years, drove, and had been able to run his household indicated that his psychiatric condition did not preclude his working in a non-stressful position, which might need to be somewhat sedentary.  5/12/2015 C&P Examination (DBQ Mental).

Mental treatment notes indicate that the Veteran was hospitalized in March 2014.  He reported anxiety and suicidal thoughts.  He felt that his symptoms had worsened in the last six months.  Records also indicate that he was again hospitalized in July 2014.  He reported lack of sleep from nightmares, anxiety, migraines, isolating, anger, and frustration.  In May 2015, he reported social isolation, flashbacks, and poor appetite.  Health notes also show that the Veteran reported isolation, nightmares, panic, depression and chronic suicidal thoughts.  He had appropriate hygiene and grooming as noted in the treatment records.  6/3/2015 CAPRI (MKE), at 6, 116, 215-216; 6/3/2015 CAPRI (Tomah), at 414.

In October 2016, the Veteran's mother wrote that he did not look after his hygiene or his apartment.  He also kept himself shuttered in his apartment and had few friends.  He did not sleep at night and then slept the day away.  She also said that he talked about not being around anymore and he once called her saying "sorry" and crying and she then had him admitted to the hospital.  11/29/2016 Correspondence.

The Veteran was afforded a VA examination in November 2016.  The examiner indicated that while the Veteran did experience mental health symptomatology, a level of impairment could not be determined without resorting to mere speculation based on inconsistencies, indications of over-reporting symptomatology, and endorsement of infrequent complaints in the personality assessment inventory (PAI).  His grooming and hygiene were appropriate to the situation.  He reported sleep disruptions, intrusive memories, avoidance, hypervigilance, problems with concentration, panic attacks, memory deficits, social withdrawal, and suicidal ideation.  Inconsistencies included saying he never left the house, but then mentioning attending concerts and celebrations with friends.  He also indicated he had relationships with his parents, sister, some childhood peers, and friends from his previous residence and PTSD program, but then described himself as socially isolated.  He also said that he was terminated from his last job due to mental health problems, but other records indicate he was terminated due to back problems.  The examiner opined that while it was likely that the Veteran did struggle with mental health symptoms, it was quite dubious that it was to the degree that he suggested.  Further, it appeared that the Veteran's biggest obstacle in an occupational setting was his preference for a militaristic setting which he was unable to find.  This did not necessarily translate into an inability to function in a vocational environment or preclude him from employment under the right conditions for psychiatric reasons alone.  11/23/2016 C&P Examination (DBQ Psych).

The Veteran underwent a private psychological examination in June 2017.  The examiner reviewed the claims file and interviewed the Veteran.  He concluded that his mental disorder imposed very severe impairment of social and occupational functioning with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood due to such symptoms as across-the-board PTSD symptoms and nearly continuous panic or depression with suicidal ideation which negatively affected his ability to function independently, appropriately and effectively.  During the interview he was cooperative and pleasant, but very depressed.  He reported being depressed and was occasionally suicidal despite his medication.  He also indicated that he was laid off from several jobs because he had memory problems.  He reported dropping out of school because he had difficulty concentrating.  He reported spending most of his time at home except for going to a bar to work on a car in exchange for free beer.  He also conveyed that he had nightmares quite often.  He said that there were days that he was suicidal.  Per the Veteran's mother, he neglected his personal appearance, hygiene, and his living quarters.  His several hospitalizations illustrated his inability to adapt to stressful circumstances and if it were not for the bar owner's agreement to exchange beer for work on the car, the Veteran would have nothing to do during the day except drink.  He has been unable to establish and maintain effective relationships.  The examiner also determined that because of these symptoms, the Veteran had been unable to secure and follow gainful employment.  7/17/2017 Medical Treatment Records-Non-Government Facility.

While acknowledging some inconsistencies in reporting, as described in the November 2016 examination report, the Board nevertheless finds that the Veteran's disability picture is found to most nearly approximate the criteria for a 70 percent rating during the relevant time period.  His symptoms have manifested in suicidal ideation, near continuous panic or depression, difficulty in adapting to stressful situations, and difficulty in establishing and maintaining effective relationships.  Deficiencies in most areas have been shown.  Moreover, in so finding, the Board has not relied solely on the Veteran's own statements but also on the submitted correspondence from his mother.

While a 70 percent evaluation is warranted, a rating in excess of this is not, as
total impairment has not been shown.  There are no reports of grossly inappropriate behavior, persistent delusions or hallucinations, disorientation to time or place, memory loss for names of close relatives, own occupation or own name.  Total social impairment has not been demonstrated.  Indeed, while he had few friends he did report some instances of participation in activities with others, such as attending a concert, and he had contact with members of his family.

For the above reasons, the Board finds that the Veteran's adjustment disorder with mixed anxiety and depression warrants assignment of a 70 percent rating, but no higher, throughout the rating period on appeal.  38 C.F.R. §§ 3.400, 4.1, 4.10, 4.130, DC 9440.

Migraine Headaches 

Throughout the rating period on appeal a 30 percent evaluation for migraine headaches has been in effect under Diagnostic Code 8100.  Under that code section, characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating. 38 C.F.R. § 4.124a , Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations. The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing. See Pierce v. Principi, 18 Vet. App. 440, 445   (2004). Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100. Id. at 445-46  . Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU). Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

The present appeal steams from an October 2016 claim.  During the rating period on appeal, the Board finds that the weight of the evidence is against finding a disability picture that most nearly approximates the next-higher 50 percent evaluation.  Indeed, clinical records from October 2015 through July 2016 reflect complaints of headaches accompanied by nausea and photophobia but none of these records reflect or suggest completely prostrating attacks averaging one per month over several months.  To the contrary, the clinical records reference a decrease in the severity of the headaches.  For example, a January 2016 clinical record noted the occurrence of one to three headaches per week, which were getting less severe.  A May 2016 report noted that treatment with Botox injections was effective; while the injections were in effect the Veteran had only one headache per week.  

VA examinations in May 2015 and November 2016 also fail to demonstrate characteristic prostrating headaches.  These examinations reflect complaints of chronic daily headaches with nausea, photophobia and phonophobia.  Blurred vision was also endorsed.  Both examination reports specifically note that there were no prostrating attacks.  In fact, the May 2015 examination expressed skepticism as to some of the Veteran's self reports.  It was observed that in clinical records dated from October 2014 to May 2015 there was no mention of headaches.  From September 2014 to May 2015 the Veteran had 19 clinic visits; the examiner believed that it would be unlikely that he could travel to such visits if he was actually experiencing five to six headaches per week of the severity he described (involving vomiting and typically lasting 10 hours).

Overall, the evidence above preponderates against a 50 percent rating for migraine headaches.  In so finding, the Board notes that there is also question as to whether the headaches are productive of economic inadaptability.  In this regard, various examinations of record detail a work history involving numerous positions such as work at Shopko, in auto body shops, factory work, and a call center.  While there is evidence indicating that some of these jobs were terminated due to his mental health symptoms and a back disability, the evidence fails to support a finding that the headache disorders have been a cause of unemployment.

The Board acknowledges a finding in an earlier September 2014 VA examination that the headaches were prostrating and were productive of economic inadaptability.  However, such examination is outside the rating period on appeal.  The weight of the evidence does not reflect similar levels of severity from October 2016 and rather tends to show some improvement in symptoms attributable to Botox treatment.

In sum, a rating in excess of 30 percent for migraines is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the increased rating claim must be denied. 38 U.S.C.A. § 5107 (b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

In this case, the Veteran is service-connected for adjustment disorder with mixed anxiety and depressed mood, now rated 70 percent disabling; migraine headaches, rated at 30 percent disabling; degenerative joint disease (DJD) of the lumbosacral spine, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling.  His combined rating is 60 percent from March 28, 2013 and 80 percent from June 10, 2014.  See 38 C.F.R. § 4.25.  Therefore, he meets the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Even so, it must still be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The evidence shows that the Veteran worked in a call center from January 2014 to October 2014.  Prior to that, he worked in the automotive industry with diesel technology.  He received training as an auto diesel industrial technician in 2012.  He last worked full time in October 2014.  10/14/2016 VA 21-8940.

As discussed above, the Board has granted entitlement to 70 percent disability rating for adjustment disorder with mixed anxiety and depressed mood.  The Veteran's private examiner found that the primary barrier to gainful employment is the Veteran's mental disorder, with its attendant symptoms.  It was determined that such symptoms rendered the Veteran unable to secure and follow gainful employment.  The conclusion was accompanied by a review of relevant evidence demonstrating the Veteran's psychiatric difficulties.  As it was based on an accurate understanding of the record, the Board finds it highly probative.

In sum, the weight of the evidence shows that due to service-connected disability the Veteran is unable to secure or follow a substantially gainful occupation, and the criteria for TDIU have been met.  See 38 C.F.R. § 4.16.

ORDER

A rating in excess of 50 percent for adjustment disorder with mixed anxiety and depression, but not higher than 70 percent, is granted.

A rating in excess of 30 percent for migraine headaches is denied.

Compensation based on TDIU is granted.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


